Appellant brought a bill of complaint to cancel a mortgage and for an accounting. The court dismissed the bill of complaint as to two of the defendants, *Page 340 
with leave to amend, and later finally dismissed the bill of complaint as to such two defendants, and denied a rehearing. Complainant appealed.
No material error appears by the record. The decrees are severally affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
BROWN, J., dissents.
                          SECOND APPEAL